                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK



STATE OF NEW YORK, et al.,                No. 20-CV-5770 (JMF)


                  Plaintiffs,


         v.


DONALD TRUMP, in his official
Capacity as President of the United
States, et al.,


                  Defendants.




NEW      YORK               IMMIGRATION   No. 20-CV-5781 (JMF)
COALITION, et al.,


                  Plaintiffs,


         v.


DONALD TRUMP, in his official
Capacity as President of the United
States, et al.,


                  Defendants.
                             Declaration of Albert E. Fontenot, Jr.

I, Albert E. Fontenot, Jr., make the following Declaration pursuant to 28 U.S.C. § 1746, and state
that under penalty of perjury the following is true and correct to the best of my knowledge and
belief:

1.      I am the Associate Director for Decennial Census Programs, in which capacity I serve as
adviser to the director and deputy director on decennial programs. In this role, I provide counsel
as to the scope, quality, management and methodology of the decennial programs; provide
executive and professional leadership to the divisions and central offices of the Decennial Census
Programs Directorate; and participate with other executives in the formulation and implementation
of broad policies, which govern the diverse programs of the Census Bureau. I have served in this
capacity since November 12, 2017.

2.      The following statements are based on my personal knowledge or on information supplied
to me in the course of my professional responsibilities. These statements are provided in support
of the Defendants’ opposition to the Plaintiffs’ motion for partial summary judgment or in the
alternative for a preliminary injunction.

3.       Since March 2020, the Census Bureau has been required to make a number of adjustments
to its plans for field data collection for the decennial census as a result of the COVID-19 pandemic,
and in order to comply with the statutory deadline of December 31, 2020 to deliver the
apportionment count.

4.     A statutory deadline under 13 U.S.C. § 141(b) requires that the tabulation of total
population by States as required for the apportionment of Representatives in Congress among the
several States shall be completed within nine months after the official start of the census and
reported by the Secretary to the President of the United States. That date is December 31, 2020.

5.      To meet that deadline in light of the delays caused by the Covid-19 pandemic, the Census
Bureau, (as reflected in the Census Bureau Director’s August 3, 2020 Statement), has updated its
operations plan. Specifically, the Census Bureau intends to improve the speed of the count without
sacrificing completeness. As part of its revised plan, the Census Bureau will conduct additional
training sessions to increase the number of enumerators in the field Additionally we will be
providing monetary awards to existing enumerators in recognition of those who maximize hours
worked, as well as retention bonuses for those enumerators who serve for multiple weeks. The
Census Bureau will also keep phone and tablet computer devices for enumeration in use for the
maximum time possible.

        The Census Bureau will end field data collection by September 30, 2020. Self-response
options will also close on that date to permit the commencement of data processing. Under the
revised plan, the Census Bureau intends to meet a similar level of household responses as
collected in prior censuses, including outreach to hard-to-count communities. Once the Census
Bureau has the data from self-response and field data collection in our secure systems, the
Bureau plans to review the data for completeness and accuracy, streamline processing of the
data, and prioritize apportionment counts to meet the statutory deadline.
6.     Between the time field operations are completed and the statutory deadline, the Census
Bureau must engage in post-data collection processing in order to produce the Census Unedited
File (CUF), which will then be used to produce the apportionment numbers to be delivered to the
Secretary.

7.      As of August 18, 2020, over 94 million households, 64 percent of all households in the
Nation, have self responded to the 2020 Census. The initial Non-Response Followup field work
has begun and combined with the self response numbers approximately 71 percent of all the
households in the nation have been enumerated. Building on our successful and innovative internet
response option, the dedicated women and men of the Census Bureau, including our temporary
workforce deploying in communities across the country in recent and upcoming weeks, will work
diligently to achieve an accurate count.

8.      The Census Bureau has responded to the shortened calendar period for Non-Response
Follow-Up (NRFU) operations by taking steps to increase and enhance the ability of its employees
in the field to work as efficiently as possible, all in an effort to put in as many hours of work,
spread across the total workforce, into field operations as would have been done under the original
time frame. We have aimed to improve the speed of our count by continuing to maintain an optimal
number of active field enumerators by conducting additional training sessions, providing awards
to enumerators in recognition of those who maximize hours worked and retention awards to those
who continue on staff for successive weeks. Additionally, we are keeping phone and tablet
computer devices for enumeration in use for the maximum time possible.

9.     As the Director stated on August 3, 2020, under the revised plan discussed above, the
Census Bureau intends to meet a similar level of household responses as collected in prior
censuses, including outreach to hard-to-count communities.

10.    The Census Bureau will continue to protect and keep confidential respondents’ private and
personally-identifying information, as is required by law under Title 13.

11.     The Census Bureau will continue to comply with the Census Bureau’s 2018 Residence
Criteria, Final 2020 Census Residence Criteria and Residence Situations, 83 Fed. Reg. 5525
(February 8, 2018), which, as in past decennial censuses, requires each person to be counted in
their usual place of residence, as defined in the Residence Criteria.

12.     The Presidential Memorandum issued on July 21, 2020, Memorandum on Excluding Illegal
Aliens From the Apportionment Base Following the 2020 Census, has had no impact on the design
of field operations for decennial census, or on the Census Bureau’s commitment to count each
person in their usual place of residence, as defined in the Residence Criteria.
 Albert E Fontenot Digitally signed by Albert E Fontenot
                   Date: 2020.08.19 16:26:38 -04'00'


Albert E. Fontenot, Jr.
Associate Director
Decennial Census Programs
United States Department of Commerce
Bureau of the Census

Dated: __________________________
